      Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 1 of 28 PageID #:3




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS

VERA BRADLEY DESIGNS, INC.,

               Plaintiff,

       vs.

AIXIN LI, an individual;                              Case No:
BRIAN BENSON, an individual;
DANNY LU, an individual;
KEVIN LU, an individual;
XIA LU, an individual;
WEINA NIU, an individual; and
YANXIN YANG, an individual;


               Defendants.



   COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF AND JURY DEMAND

                                        INTRODUCTION

       This is an action for trademark counterfeiting, trademark infringement, unfair competition,

false designation of origin, and copyright infringement based on the Defendants’ illegal sale of

counterfeit Vera Bradley® goods. Defendants have violated numerous federal and state laws due

to their acts of counterfeiting and infringement of Plaintiff’s valuable intellectual property, which

has been ongoing since at least 2010. Plaintiff has repeatedly demanded that Defendants cease

selling counterfeit goods and infringing its trademarks and copyrights, but to no avail. Plaintiff is

seeking the assistance of this Court in the form of injunctive, monetary, and other relief against

Defendants.

                                         THE PARTIES

       1.      Plaintiff Vera Bradley Designs, Inc. (“Vera Bradley” or “Plaintiff”) is a corporation

organized and existing under the laws of the State of Indiana with its principal place of business

                                                 1
      Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 2 of 28 PageID #:4




located at 12420 Stonebridge Road, Roanoke, Indiana 46783. Vera Bradley is known nationally

and internationally for its unique designs for bags, luggage, and accessories. Vera Bradley is the

owner of 25 federal trademark registrations and seven pending federal trademark applications for

the marks VERA BRADLEY®, VB VERA BRADLEY®, and variations thereof (the “VERA

BRADLEY® Marks”). The VERA BRADLEY® Marks are used, and federally registered, in

Class 18 for bags, purses, backpacks, luggage, and accessories (the “VERA BRADLEY®

Goods”). Vera Bradley also owns valid and subsisting copyright registrations for over 1,000 of its

unique fabric designs.

       2.      Defendant Aixin Li, upon information and belief, is a citizen and resident of the

State of Illinois with an address of 1615 Burning Bush Lane, Hoffman Estates, Illinois 61092.

       3.      Defendant Brian Benson, upon information and belief, is a citizen and resident of

the State of Illinois with an address of 5444 Swan Circle, Hoffman Estates, Illinois 60192.

       4.      Defendant Danny Lu, upon information and belief, is a citizen and resident of the

State of Illinois with an address of 1615 Burning Bush Lane, Hoffman Estates, Illinois 60192.

       5.      Defendant Kevin Lu, upon information and belief, is a citizen and resident of the

State of Illinois with an address of 1615 Burning Bush Lane, Hoffman Estates, Illinois 60192.

       6.      Defendant Xia Lu, upon information and belief, is a citizen and resident of the State

of Illinois with an address of 5444 Swan Circle, Hoffman Estates, Illinois 60192.

       7.      Defendant Weina Niu, upon information and belief, is a citizen and resident of the

State of Illinois with an address of 5444 Swan Circle, Hoffman Estates, Illinois 60192.

       8.      Defendant Yanxin Yang, upon information and belief, is a citizen and resident of

the State of Illinois with an address of 5444 Swan Circle, Hoffman Estates, Illinois 60192.




                                                 2
       Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 3 of 28 PageID #:5




               NATURE OF THE ACTION; JURISDICTION OF THE COURT

        9.     This is an action for trademark counterfeiting, registered trademark infringement,

false designation of origin, deceptive trade practices, and unjust enrichment under the Lanham

Act, 15 U.S.C. § 1114 et seq., the Copyright Act, 17 U.S.C. § 501 et seq., 815 ILCS 510 et seq.,

and the common law.

        10.    The Court has jurisdiction over the subject matter of this action pursuant to

15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a).

        11.    This Court has personal jurisdiction over all Defendants because they transacted

business and committed tortious acts from, within, and directed to the State of Illinois, and Vera

Bradley’s claims arise from those activities. Defendants reached out to do business with Illinois

residents by operating a brick-and-mortar retail store in Illinois and commercial, interactive

internet storefronts through which Illinois residents could purchase products bearing counterfeit

versions of Vera Bradley’s trademarks and which otherwise infringed Vera Bradley’s copyrights

and other intellectual property. Defendants targeted sales to Illinois residents by operating this

brick-and-mortar retail store and internet storefronts that (i) offer shipping to the United States,

including Illinois; and (ii) on information and belief, sold counterfeit products to residents of

Illinois. Defendants committed such tortious acts from the State of Illinois. Each of the Defendants

is committing tortious acts in Illinois and has wrongfully caused Vera Bradley substantial injury

in Illinois.

        12.    Venue is proper in this district pursuant to 8 U.S.C. § 1391(b)(1) and (2) because

the Defendants reside in this District and a substantial part of the events giving rise to Vera

Bradley’s claims herein occurred in this District.




                                                 3
      Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 4 of 28 PageID #:6




                                FACTUAL BACKGROUND

I.     PLAINTIFF VERA BRADLEY

       13.    Vera Bradley was founded in 1982, and since then, has become a household name

for its unique, high-quality bags, luggage, and accessories. The VERA BRADLEY® Goods are

instantly recognizable because of their creative patterns. Moreover, Vera Bradley customers have

come to expect, and demand, only the highest quality for a product branded with the VERA

BRADLEY® name.

       14.    Vera Bradley owns 25 federal trademark registrations and seven pending federal

trademark applications for its VERA BRADLEY® Marks.

       15.    The registrations most relevant to this proceeding are listed below (collectively, the

“VERA BRADLEY® Registered Marks”).

         Mark               Goods/Services                                  Reg. No.          Reg. Date
     VERA BRADLEY           IC 018: Luggage made from textiles;             1745799        January 12, 1993
                            namely, sport bags, duffle bags, garment
                            bags for travel, backpacks, purses,
                            handbags, tote bags, attaché bags,
                            cosmetic bags sold empty, purse and
                            handbag accessory; namely, overnight
                            cases and travelling bags.

                            IC 025: Women's clothing; namely,
                            dresses,    jumpers,    skirts, blouses,
                            camisoles, and sashes.
                            IC 009: Eyeglass cases.                         2962647         June 14, 2005

                            IC 018: Purses, handbags; Luggage made
                            from textiles, namely, sport bags, duffel
                            bags, garment bags for travel, backpacks,
                            tote bags, attaché bags, cosmetic bags sold
                            empty, purse and handbag accessories,
                            namely, wallets, drawstring pouches for
                            jewelry, overnight cases and travelling
                            bags.

                                                4
 Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 5 of 28 PageID #:7




                    IC 024: Table linens, namely placemats
                    and napkins.

                    IC 036: Charitable fundraising services
                    IC 009: Textile curling iron covers.            3138150    September 5,
                                                                                  2006
                    IC 018: Luggage made from textiles,
                    namely, coin purses, baby bags for
                    carrying babies’ accessories sold empty,
                    luggage tags.

                    IC 024: Textile baby changing pads.

VERA BRADLEY        IC 009: Textile curling iron covers.            3161672   October 24, 2006

                    IC 018: Luggage made from textiles,
                    namely, coin purses, baby bags for
                    carrying babies’ accessories sold empty,
                    luggage tags.

                    IC 024; Textile baby changing pads.
VERA BRADLEY        IC 018: Luggage including rolling               5136200   February 7, 2017
                    luggage; luggage inserts, namely, packing
                    cubes; backpacks; sack packs, namely,
                    drawstring bags used as backpacks;
                    satchels; bags for carrying babies'
                    accessories; sport bags; duffel bags;
                    garment bags for travel; leather purses;
                    purses made of other fabrications;
                    handbags; cross body bags; hipster bags;
                    tote bags; attaché cases; cosmetic and
                    toiletry bags sold empty; belt bags; wristlet
                    bags; drawstring pouches; leather key
                    chains; imitation leather key chains;
                    shoulder bags; card cases, namely,
                    business card cases, credit card cases, and
                    calling card cases; messenger bags;
                    luggage tags; coin purses; wallets;
                    travelling bags; travel pill cases; ditty
                    bags; umbrellas; grooming organizers for
                    travel; beach bags.

                    IC 020: Non-metal          fabric   hanging
                    organizers.

                    IC 021: Personal travel dispensers for pills
                    or capsules for domestic use.

                                        5
Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 6 of 28 PageID #:8




                   IC 018: Luggage including rolling               5408093   February 20,
                   luggage; luggage inserts, namely, packing                    2018
                   cubes; backpacks; sack packs, namely,
                   drawstring bags used as backpacks;
                   satchels; bags for carrying babies’
                   accessories; sport bags; duffel bags;
                   garment bags for travel; leather purses;
                   purses made of other fabrications;
                   handbags; cross body bags; hipster bags;
                   tote bags; cosmetic and toiletry bags sold
                   empty; belt bags; wristlet bags; leather key
                   chains; shoulder bags; card cases, namely,
                   business card cases, credit card cases, and
                   calling card cases; messenger bags;
                   luggage tags; coin purses; wallets;
                   travelling bags; travel pill cases; ditty
                   bags; umbrellas; grooming organizers for
                   travel; beach bags.

                   IC 020: Non-metal          fabric   hanging
                   organizers.

                   IC 021: Personal travel dispensers for pills
                   or capsules for domestic use.
                   IC 018: Duffel Bags; handbags; cross body       5740108   Apr. 30, 2019
                   bags; tote bags; shoulder bags.

                   IC 018: Luggage including rolling               5908409   Nov. 12, 2019
                   luggage; luggage inserts, namely, packing
                   cubes; backpacks; sack packs, namely,
                   drawstring bags; garment bags for travel;
                   leather purses; purses made of other
                   fabrications; handbags; cross body bags;
                   hipster bags; tote bags; cosmetic and
                   toiletry bags sold empty; belt bags; wristlet
                   bags; shoulder bags; card cases, namely,
                   business card cases, credit card cases, and
                   calling card cases; messenger bags; coin
                   purses; wallets; travelling bags; travel pill
                   cases; grooming organizers for travel;
                   beach bags.

                   IC 020: Non-metal          fabric   hanging
                   organizers.

                   IC 021: Personal travel dispensers for pills
                   or capsules for domestic use.

                                       6
      Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 7 of 28 PageID #:9




True and accurate copies of the registration certificates for each of the above trademarks are

attached hereto as Exhibit A.

       16.     Vera Bradley’s U.S. Trademark Registration Nos. 1745799, 2962647, 3161672,

and 3138150 are incontestable. Accordingly, these registrations provide conclusive evidence of

the validity of the VERA BRADLEY® Marks, Vera Bradley’s ownership of the marks, and Vera

Bradley’s exclusive right to use the marks in connection with the goods specified in the certificates

of registration. 15 U.S.C. § 1115(b).

       17.     Through Vera Bradley’s extensive and continuous use and promotion of the VERA

BRADLEY® Marks for over thirty years, the marks have become associated exclusively with

Vera Bradley and its goods and services.

       18.     In addition, Vera Bradley has registered many of its unique patterns—a staple of

the VERA BRADLEY® brand—with the United States Copyright Office. Vera Bradley currently

owns more than 1,000 copyright registrations for its unique patterns and designs. True and accurate

copies of the registration certificates for each of the copyrighted patterns and designs at issue in

this proceeding (the “Vera Bradley Works”) are attached hereto as Exhibit B.

       19.     Vera Bradley currently employs approximately 2,600 people and earns

approximately $416 Million in annual net revenue from the sale of its VERA BRADLEY® Goods.

The Vera Bradley Facebook page has over 1.8 million followers. Vera Bradley sells its products

in over 150 branded retail stores and on its website, www.verabradley.com. Vera Bradley also

sells its products through approximately 2,400 specialty gift retailers, more than 400 department

stores, and other key accounts.

       20.     A unique attribute of Vera Bradley’s business model is that it tightly controls who

is authorized to sell VERA BRADLEY® Goods online. For example, Vera Bradley does not allow



                                                 7
      Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 8 of 28 PageID #:10




even its authorized distributors to sell VERA BRADLEY® Goods online. Department stores are

allowed to sell VERA BRADLEY® Goods only on their own websites, and some specialty

accounts are allowed to sell on their own websites, but only if they are approved by Vera Bradley.

Vera Bradley also sells directly through Amazon, and allows Zappos and eBags to sell on Amazon

as well. However, Vera Bradley does not allow any of its distributors to sell products on eBay.com

(“eBay”), poshmark.com (“Poshmark”), or mercari.com (“Mercari”), the venues where

Defendants have sold much of their counterfeit product.

       21.     Vera Bradley has taken numerous steps to police its marks and prevent

counterfeiting of its VERA BRADLEY® Goods. For example, Vera Bradley has worked closely

with online marketplaces, such as eBay and Amazon, to stop the advertising and sale of counterfeit

goods. In fact, Amazon and Vera Bradley filed three lawsuits in 2018 in the United States District

Court for the Western District of Washington against other counterfeiters.

II.    DEFENDANTS

       22.     Defendants have imported, advertised, distributed, offered for sale, and sold

counterfeit VERA BRADLEY® Goods in the United States.

       A.      Defendants Sell Counterfeit Goods at Their Retail Store

       23.     In 2010, Vera Bradley received a complaint from one of its specialty retailers that

a nearby store, Mint Boutique, located in Arlington Heights, Illinois, was selling counterfeit VERA

BRADLEY® Goods imported from China. Upon information and belief, Mint Boutique is owned

by Defendant Xia Lu.

       24.     On or about November 16, 2010, one of Vera Bradley’s sales consultants visited

Mint Boutique and discovered that it was offering for sale proprietary Vera Bradley designs that

had not yet been made available to the public. Upon further inquiry, the owner of Mint Boutique



                                                8
     Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 9 of 28 PageID #:11




told Vera Bradley’s sales consultant that she had more VERA BRADLEY® designs available at

home.

        25.    On or about November 24, 2010, counsel for Vera Bradley sent a cease and desist

letter to Mint Boutique, demanding that it cease the sale of counterfeit VERA BRADLEY®

merchandise.

        26.    Counsel for Mint Boutique responded stating that Mint Boutique did not use or

intend to use Vera Bradley’s intellectual property.

        27.    After receiving Vera Bradley’s letters, Mint Boutique moved its store location from

28 South Evergreen Arlington Heights, IL 60005 to 5444 Swan Circle, Hoffman Estates, IL 60192.

Upon information and belief, 5444 Swan Circle, Hoffman Estates, IL is also the address at which

Defendants Brian Benson and Xia Lu reside.

        28.    In approximately March 2011, Vera Bradley received additional complaints from

its specialty retailer that, upon information and belief, Mint Boutique was continuing to sell new

VERA BRADLEY® goods obtained directly from China, which it was not authorized to do.

        29.    In approximately October 2011, Vera Bradley received further complaints from its

specialty retailer that Mint Boutique was still selling Vera Bradley-branded products.

        30.    Shortly thereafter, the Mint Boutique retail store shut down, and Vera Bradley

reasonably believed that the sale of counterfeit goods had stopped.

        B.     Defendants Also Sell Counterfeit Goods Through Third-Party Online
               Retailers

        31.    Defendants have owned and operated under, and continue to own and operate

under, numerous known and unknown user names on various online marketplaces, including eBay,

Poshmark, Facebook, and Mercari. Defendants advertise, distribute, offer for sale, and sell both

genuine and counterfeit VERA BRADLEY® goods through these various online marketplaces.

                                                 9
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 10 of 28 PageID #:12




From approximately 2010 to the present, Defendants have sold counterfeit VERA BRADLEY®

merchandise through numerous seller accounts on third-party websites.

       C.     Defendants Change Usernames to Avoid Detection

       32.    Defendants own and operate a number of third-party online retail seller accounts

and often change account usernames when detected by Vera Bradley.

       33.    Upon information and belief, Defendant Aixin Li owns, or at one time owned, the

following eBay seller accounts through which Aixin Li has offered for sale and sold counterfeit

VERA BRADLEY®            merchandise:   “Hmcraft2011,” “Aixil_2,” “Pothand,” “A10062,”

“Hotdeal5657,” “Discountfashion2you,” “Ahunters,” “Grandminds,” and “ellemind.”

       34.    Upon information and belief, Defendant Kevin Lu owns, or at one time owned, the

following eBay seller accounts through which Kevin Lu has offered for sale and sold counterfeit

VERA BRADLEY® merchandise: “Ahunters,” “cleanmops,” “cutemops,” “kutemops,”

“usedmops,” “ellesmop,” “ellesrag,” “ellesrug,” “roundweb,” “richslot,” “richsnot,” “richsrags,”

and “richsrag.” Upon information and belief, Defendant Kevin Lu also owns, or at one time owned,

the Poshmark seller accounts “cyberpie658” and “Irobot@usedmop,” and the Mercari seller

account “selldotcome,” through which he has offered for sale and sold counterfeit VERA

BRADLEY® merchandise.

       35.    Upon information and belief, Defendants Xia Lu and Brian Benson own, or at one

time owned, the following eBay seller accounts through which they have offered for sale and sold

counterfeit VERA BRADLEY® merchandise: “Designerswelove,” “rancharqus,” “Aplurose,”

“DLw80743,” “11300533-660,” “Pricerite-8,” “Imperialprince,” “Fancyincone,” “Tempass,”

“Aubusson4ever,”     “Hotsoxbj,”    “608254,”      “07160825,”    “Unimeijer,”    “uverseshop,”

“Hotwinter777,” and “Snowball2584.” Upon information and belief, Defendants Xia Lu and Brian



                                              10
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 11 of 28 PageID #:13




Benson also own, or at one time owned, the Mercari seller account “Sundayrose” through which

they have offered for sale and sold counterfeit VERA BRADLEY® merchandise.

       36.     Upon information and belief, Defendant Danny Lu owns, or at one time owned, the

eBay seller account “danu99us” through which Danny Lu has offered for sale and sold counterfeit

VERA BRADLEY® merchandise.

       37.     Upon information and belief, one or more Defendants acting under the alias

“Joanna Benson” own, or at one time owned, the following eBay seller accounts through which

they have offered for sale and sold counterfeit VERA BRADLEY® merchandise:

“Divaslittlecorner,”   “Booksplusmorebooks,”         Summitshop,”     “Advantageshop88,”       and

“Windpipe108.” Upon information and belief, Defendants acting under the alias “Joanna Benson”

also own, or at one time owned, the Poshmark seller account “ladybagcottage” through which they

have offered for sale and sold counterfeit VERA BRADLEY® merchandise.

       38.     Upon information and belief, Defendant Weina Nu owns, or at one time owned,

the following eBay seller accounts through which Weina Nu has offered for sale and sold

counterfeit VERA BRADLEY® merchandise: “nutamo,” “yutamo,” and “zutamo.”

       39.     Upon information and belief, Defendant Yanxin Yang owns, or at one time

owned, the following eBay seller accounts through which Yanxin Yang has offered for sale and

sold counterfeit VERA BRADLEY® merchandise: “cyberpie18,” “dotcomehighflyer,”

“roundweb,” “squareweb,” “youngyang1,” “yangyoung1,” and “cyberyoung.”

       40.     Vera Bradley has taken down hundreds of counterfeit listings under the above-

identified seller accounts by utilizing eBay’s Verified Rights Owner Program (“VeRO”) and by

sending takedown notices to Mercari and Poshmark. The seller accounts identified in Paragraphs

33-39 are hereinafter collectively referred to as the “Defendants’ Seller Accounts.”



                                                11
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 12 of 28 PageID #:14




       D.      Defendant’s Counterfeit Goods Have Been Seized by U.S. Customs and Border
               Control.

       41.     Defendants’ counterfeit Vera Bradley merchandise has repeatedly been seized by

U.S. Customs and Border Control.

       42.     On or about October 7, 2015, 119 counterfeit VERA BRADLEY® products

imported from China by Defendant Aixin Li were seized by U.S. Customs and Border Control.

The U.S. Customs and Border Control notice that Vera Bradley received states that the products

were being shipped to 1615 Burning Bush Lane, Hoffman Estates IL 60192, which, upon

information and belief, is the residence of Aixin Li and Kevin Lu.

       43.     On or about December 10, 2015, 114 counterfeit VERA BRADLEY® products

imported from China by “Kathy Hudson” were seized by U.S. Customs and Border Control. Upon

information and belief, “Kathy Hudson” is an alias for one or more of the Defendants because at

the time of the seizure, “Kathy Hudson” lived at 5444 Swan Circle, Hoffman Estates, IL 60192,

the same address as one or more of the Defendants.

       44.     On or about February 23, 2016, 100 counterfeit VERA BRADLEY® products

imported from China by “John Hollander” were seized by U.S. Customs and Border Control. Upon

information and belief, “John Hollander” is an alias for one or more of the Defendants because at

the time of the seizure, “John Hollander” lived at 5444 Swan Circle, Hoffman Estates, Illinois

60192, the same address as one or more of the Defendants.

       45.     On or about February 27, 2018, 40 counterfeit VERA BRADLEY® products

imported from China by Defendant Xia Lu, who, upon information and belief is also known as

Xia Jliu, were seized by U.S. Customs and Border Control. Upon information and belief, these

products were being shipped to a UPS store in Streamwood, Illinois.




                                               12
      Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 13 of 28 PageID #:15




        E.        Defendants Have Also Been Named as Counterfeit Sellers in a Recent
                  Lawsuit Brought by Vera Bradley

        46.       On or about January 24, 2019, Jennifer Denny, another seller of counterfeit Vera

Bradley goods, declared under oath that she received counterfeit VERA BRADLEY®

merchandise from Chinese suppliers, and was directed to pay Defendant Xia Lu for the counterfeit

merchandise. Jennifer Denny also identified the email address dalu0169@yahoo.com as a source

of counterfeit VERA BRADLEY® merchandise. Upon information and belief, the

dalu0169@yahoo.com email address is owned by, or at one time was owned by, Defendant Danny

Lu.

        F.        Defendants Continue to Sell Counterfeit Vera Bradley Merchandise

        47.       Vera Bradley purchased a sampling of the goods Defendants listed for sale on eBay

under Defendants’ Seller Accounts in order to determine whether the goods were authentic or

counterfeit.

        48.       By way of example, Vera Bradley purchased the following counterfeit goods from

Defendants’ Seller Accounts on eBay that Vera Bradley determined to be counterfeit based on the

reasons stated:

                  a.     Flutterby-Hipster – Purchased on June 11, 2014 from seller account

“ahunters.” Vera Bradley determined that this was counterfeit by hangtag inspection. Upon

information and belief, this counterfeit product was advertised and sold by Defendants Brian

Benson, Xia Lu, Aixin Li, and Kevin Lu because they each owned and operated the user account

“ahunters” at one time.

                  b.     Trifold Wallet Sierra Stream – Purchased on November 20, 2016 from seller

account “booksplusmorebooks.” Vera Bradley determined this was counterfeit by hangtag




                                                 13
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 14 of 28 PageID #:16




inspection. Upon information and belief, this counterfeit product was advertised and sold by one

or more Defendants under the alias “Joanna Benson” or J. Benson.”

               c.     Mini Hipster Disney Medallion – Purchased on December 13, 2016 from

seller account “cutemops.” Vera Bradley determined this product was counterfeit by hangtag and

country of origin label inspection. Upon information and belief, Defendant Kevin Lu owns and

operates the user account “cutemops,” and advertised and sold this counterfeit product through the

same. In addition, the return address for the eBay item was 1566 West Alqonquin Road #108,

Hoffman Estates, IL 60192, a commercial property affiliated with UPS at which, upon information

and belief, Kevin Lu owns or rents a PO Box.

               d.     Scottie Dogs Triple Zip Hipster – Purchased on December 13, 2016 from

seller account “hotwinter777.” Vera Bradley determined this product was counterfeit by country

of origin label inspection. Upon information and belief, Defendants Brian Benson and Xia Lu own

and operate the user account “hotwinter777” and advertised and sold this counterfeit product

through the same. In addition, the return address for the eBay item was 5444 Swan Circle, Hoffman

Estates, IL 60192, the same location where, upon information and belief, Defendants Brian Benson

and Xia Lu reside.

               e.     Magical Blooms Hanging Organizer – Purchased on December 6, 2017

from seller account “aixil_2.” Vera Bradley determined this product was counterfeit by hangtag

inspection. Upon information and belief, Defendants Aixin Li, Yanxin Yang, and/or Kevin Lu own

and operate the “aixil_2” seller account and advertised and sold this counterfeit product through

the same. Upon information and belief, Aixin Li owns the “aixil_2” user account, and Yanxin

Yang and/or Kevin Lu owns the P.O. Box identified as the return address for the counterfeit

product, P.O. Box 95571, Hoffman Estates, IL 60192.



                                               14
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 15 of 28 PageID #:17




               f.     Zip ID Midnight with Mickey – Purchased on December 14, 2017 from

seller account “richsrags.” Vera Bradley determined this product was counterfeit by hangtag

inspection. Upon information and belief, Defendant Kevin Lu owns and operates the user account

“richsrags” and advertised and sold the counterfeit product through the same.

               g.     Large Cosmetic Perfect Petals – Purchased on December 26, 2017 from

seller account “yutamo.” Very Bradley determined this product was counterfeit by hangtag

inspection. Upon information and belief, Defendants Weina Nu, Yanxin Yang, and/or Kevin Lu

own and operate the user account “yutamo,” and advertised and sold the counterfeit product

through the same. Upon information and belief, Defendant Weina Nu owns and operates the user

account “yutamo,” and Defendants Yanxin Yang and/or Kevin Lu owns the P.O. Box identified

as the return address for the counterfeit product, P.O. Box 95571, Hoffman Estates, IL 60192.

               h.     Mini Hipster Nomadic Floral – Purchased on December 3, 2018 from seller

account “zutamo.” Vera Bradley determined this product was counterfeit by hangtag inspection.

Upon information and belief, Defendants Weina Niu, Aixin Li, Kevin Lu, and/or Danny Lu own

and operate the “zutamo” account through which Defendants have advertised and sold the

counterfeit product. Upon information and belief, Weina Nu owns the seller account “zutamo.” In

addition, the product was shipped from the address at which Vera Bradley believe Aixin Li, Kevin

Lu, and Danny Lu reside, 1615 Burning Bush Lane, Hoffman Estates, Illinois 60192, and Danny

Lu was identified as the sender.

       49.     Upon information and belief, one or more Defendants have also sold counterfeit

VERA BRADLEY® merchandise on Poshmark, in violation of Poshmark’s policies. By way of

example, Vera Bradley purchased the following sample of infringing goods from Defendants that

Vera Bradley determined to be counterfeit based on the reasons stated:



                                               15
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 16 of 28 PageID #:18




               a.     Triple Zip Hipster Medallion – Purchased on November 27, 2018 from

seller account “cyberpie658.” Vera Bradley determined this was counterfeit by hangtag and

country of origin label inspection. Upon information and belief, the user account “cyberpie658” is

owned by Kevin Lu who advertised and sold the counterfeit product through the same. In addition,

upon information and belief, the counterfeit product was shipped by Kevin Lu.

               b.     Mickey and Friends Iconic Vera Tote – Purchased on June 12, 2019 from

Poshmark seller account “Irobot@usedmop.” Vera Bradley determined this product was

counterfeit by hangtag inspection and country of origin label inspection. Upon information and

belief, the user account “Irobot@usedmop” is owned by Kevin Lu who advertised and sold the

counterfeit product through the same. In addition, upon information and belief, the counterfeit

product was shipped by Kevin Lu.

               c.     Disney Campus Backpack in Disney Dreaming – Purchased on July 5, 2019

from Poshmark seller account “ladybagcottage,” Vera Bradley determined this product was

counterfeit by hangtag inspection. Upon information and belief, the user account “ladybagcottage”

is owned by the Joanna Benson, which, upon information and belief, is the alias for one or more

Defendants.

               d.     Lunch Bunch in Paisley Celebration-Purchased on October 20, 2019 from

Mercari seller account “selldotcome,” Vera Bradley determined this product was counterfeit by

hangtag inspection and country of origin label inspection. Upon information and belief, the user

account “selldotcome” is owned by Kevin Lu who advertised and sold the counterfeit product

through the same. In addition, the product was shipped by Kevin Lu.

               e.     Campus Backpack in Kiev Paisley-Purchased on November 8, 2019 from

Mercari seller account “selldotcome,” Vera Bradley determined this product was counterfeit by



                                               16
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 17 of 28 PageID #:19




hangtag inspection and country of origin label inspection. Upon information and belief, the user

account “selldotcome” is owned by Kevin Lu who advertised and sold the counterfeit product

through the same. In addition, the product was shipped by Kevin Lu.

               f.      Lunch Bunch in Playful Penguins-Purchased on December 20, 2019 from

Mercari seller account “Sundayrose,” Vera Bradley determined this product was counterfeit by

visual inspection, hangtag inspection, and country of origin label inspection. Upon information

and belief, the user account “sundayrose” is owned by Xia Lu and/or Brian Benson. In addition,

the product was shipped by Xia Lu and/or Brian Benson.

       50.     Upon information and belief, one or more Defendants have also sold counterfeit

Vera Bradley merchandise on Facebook Marketplace, in violation of Facebook’s policies.

       G.      Vera Bradley Has Repeatedly Taken Action Against Defendants to Protect
               Its Intellectual Property

       51.     Vera Bradley participates in eBay’s VeRO program which allows intellectual

property owners to report eBay listings that infringe on their rights. Vera Bradley utilized the

VeRO program to report and request removal of Defendants’ listings that infringed Vera Bradley’s

trademarks and copyrights.

       52.     eBay’s VeRO policy explicitly states that “Replicas, counterfeit items and

unauthorized copies” are not allowed on eBay. Specifically, this includes “counterfeits, fakes, or

replicas of brand name items (for example, a purse bearing the Chanel name or logo that wasn’t

made by Chanel)”. eBay sellers must follow these rules, or may be subjected to a range of

consequences, such as the item being removed from eBay, limits placed on the seller’s buying and

selling privileges, and suspension of the seller’s account.

       53.     On multiple occasions from 2010 to Present, Vera Bradley requested that

counterfeit products listed by Defendants be taken down through eBay’s VeRO program because


                                                 17
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 18 of 28 PageID #:20




Vera Bradley believed that the products were counterfeit. The VeRO program allows sellers who

are the subject of takedown orders to challenge the takedown. Vera Bradley has received such

challenges from only one of the Defendants, a user named “Tim Morgan.” Upon information and

belief, “Tim Morgan” is an alias for Kevin Lu, Aixin Li, and/or Danny Lu because Tim Morgan’s

address is the same as these Defendants: 1615 Burning Bush Lane, Hoffman Estates, Illinois

60192.

         54.   In March 2011, Vera Bradley used eBay’s VeRO program to remove counterfeit

product listings from “Tim Morgan’s” eBay seller account, “discountfashion2you.”

         55.   After Vera Bradley submitted its VeRO complaints, “Tim Morgan” contacted Vera

Bradley asking it to clarify how Vera Bradley determined that the products “Tim Morgan” listed

on eBay were counterfeit VERA BRADLEY® goods.

         56.   Vera Bradley responded that the VERA BRADLEY® goods listed on “Tim

Morgan’s” eBay seller account were identified as potentially misappropriated or counterfeit

because they listed for sale products from Vera Bradley’s new Summer 2011 product line which

had not yet been released to the public for sale. Vera Bradley asked “Tim Morgan” to identify

where he purchased these products. Instead, “Tim Morgan” provided links to taobao.com,

discountfabrichandbags.com, and Vera Bradley’s own website, and included an invoice written in

Chinese as evidence that his products were purportedly authentic VERA BRADLEY® Goods.

Indeed, they were not.

         57.   After “Tim Morgan” admitted in communications to Vera Bradley that he had

purchased products from China, on or about April 20, 2011, counsel for Vera Bradley sent “Tim

Morgan” a cease and desist letter at 1615 Burning Bush Lane, Hoffman Estates, IL 60192. The

demand letter was received and signed for by Defendant Aixin Li on April 28, 2011.



                                              18
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 19 of 28 PageID #:21




       58.     In 2012, Vera Bradley discovered that eBay seller “ahunters” was selling

counterfeit Vera Bradley products, which Vera Bradley took action to remove through eBay’s

VeRO program. Upon information and belief, the “ahunters” account was owned by Aixin Li.

       59.     On or about June 9, 2014, a customer of “ahunters” reached out to Vera Bradley

stating that she believed the bag she purchased “New with Tags” from “ahunters” was counterfeit.

       60.     Vera Bradley ordered a Vera Bradley-branded product from “ahunters” and

determined that the bag was counterfeit. Vera Bradley removed the listing through eBay’s VeRO

program.

       61.     Though at least 2017, Vera Bradley continued to send takedown notices to eBay

for counterfeit products sold by “ahunters.”

       62.     Upon information and belief, the return address for “ahunters” belongs to “Tim

Morgan,” 1615 Burning Bush Lane, Hoffman Estates, IL 60192 (where, upon information and

belief, Aixin Li, Kevin Lu, and Danny Lu reside).

       63.     On or about March 4, 2019, Vera Bradley sent Defendant Danny Lu a letter via

USPS and email demanding that he cease and desist all use of the Vera Bradley’s intellectual

property in the sale of counterfeit goods. The letter was delivered on March 6, 2019 and signed for

by “Lu.” Vera Bradley has not received a response from Danny Lu.

       64.     On or about March 5, 2019, Vera Bradley sent Defendant Xia Lu a letter via UPS

and email demanding that she cease and desist all use of Vera Bradley’s intellectual property.

UPS attempted to deliver the letter, but it was rerouted to Xia Lu’s local UPS store to be picked

up. The letter was not picked up and was returned to Vera Bradley. Vera Bradley has not

received a response to its letter to Xia Lu.




                                                19
     Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 20 of 28 PageID #:22




H.      Vera Bradley Has Been and Will Continue to be Injured by Defendants’ Unlawful
        Acts.

        65.     Defendants’ conduct in listing and selling counterfeit VERA BRADLEY® Goods

through Defendants’ Seller Accounts violates the various policies of eBay, Poshmark, Facebook,

and Mercari, as well as Vera Bradley’s intellectual property rights.

        66.     By selling counterfeit and infringing goods bearing the VERA BRADLEY® Marks

without Vera Bradley’s authorization, Defendants have traded on and received the benefit of the

goodwill that Vera Bradley has built in its brand at great effort and expense since 1982.

        67.     Defendants’ sale of counterfeit and infringing goods unjustly enriched Defendants

at Vera Bradley’s expense.

        68.     Defendants’ sale of counterfeit and infringing goods impedes Vera Bradley’s

ability to control the nature and quality of products offered for sale and sold under the VERA

BRADLEY® Marks.

        69.     Defendants’ sale of counterfeit and infringing goods bearing the VERA

BRADLEY® Marks without Vera Bradley’s authorization caused and will continue to cause

irreparable injury to Vera Bradley’s brand, and to the consuming public, for which there is no

adequate remedy at law. Unless Defendants are permanently enjoined from selling counterfeit

goods, Vera Bradley will continue to be harmed by Defendants’ willful acts.

                                         CLAIM I
                     (Federal Trademark Counterfeiting, 15 U.S.C. § 1114)

        70.     Paragraphs 1 through 69 are incorporated by reference herein.

        71.     Defendants have used spurious designations that are identical with, or substantially

indistinguishable from, the VERA BRADLEY® Registered Marks, on goods covered by the

registrations for the VERA BRADLEY® Registered Marks.



                                                 20
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 21 of 28 PageID #:23




         72.    Defendants’ use of the VERA BRADLEY® Registered Marks to advertise,

promote, offer for sale, distribute, and sell counterfeit and infringing goods was and continues to

be without the consent of Vera Bradley.

         73.    Defendants have used the VERA BRADLEY® Registered Marks in interstate

commerce.

         74.    Defendants’ unauthorized use of the VERA BRADLEY® Registered Marks as

outlined above is likely to cause confusion, mistake and deception or to cause the public to believe

that Defendants’ counterfeit and infringing products are the same as the goods sold legitimately

under the VERA BRADLEY® Registered Marks, or that Defendants are authorized, sponsored by

or approved by Vera Bradley, or that Defendants are affiliated with or otherwise associated with

Vera Bradley.

         75.    Defendants’ unauthorized use of the VERA BRADLEY® Registered Marks has

resulted and will continue to result in Defendants unfairly benefitting from the reputation of the

VERA BRADLEY® Registered Marks, all to the substantial and irreparable injury to the public,

Vera Bradley, and the substantial goodwill represented by the VERA BRADLEY® Registered

Marks.

         76.    Defendants’ acts constitute trademark counterfeiting in violation of Section 32 of

the Lanham Act, 15 U.S.C. § 1114.

         77.    Defendants’ actions and conduct are knowing, intentional, willful and malicious.

         78.    As a result of these wrongful acts, Vera Bradley is entitled to injunctive relief

prohibiting Defendants from using the VERA BRADLEY® Registered Marks, the VERA

BRADLEY® Marks, or any other marks confusingly similar to these marks, in accordance with

15 U.S.C. § 1116.



                                                21
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 22 of 28 PageID #:24




       79.     Vera Bradley is also entitled to statutory damages in the amount of up to $2,000,000

for each mark counterfeited per type of good sold as provided by 15 U.S.C. § 1117(c), or at Vera

Bradley’s election, an amount representing three times Vera Bradley’s damage or Defendants’

illicit profits, as well as reasonable attorneys’ fees, investigative fees, and pre-judgment interest

pursuant to 15 U.S.C. § 1117(b).

                                         COUNT II
             (Infringement of Federally Registered Trademarks, 15 U.S.C. § 1114)

       80.     Paragraphs 1 through 79 are incorporated by reference herein.

       81.     Defendants’ promotion and sale of infringing goods constitutes trademark

infringement of the VERA BRADLEY® Registered Marks in violation of the Lanham Act,

including but not limited to 15 U.S.C. § 1114.

       82.     Defendants’ promotion, advertising, provision, sale, and offering for sale of

infringing goods under the VERA BRADLEY® Registered Marks is likely to confuse, mislead,

or deceive consumers, the public, and the trade as to the origin, source, sponsorship, or affiliation

of said goods, and is intended and is likely to cause such parties to believe in error that the

Defendants’ infringing goods have been authorized, sponsored, approved, endorsed, or licensed

by Vera Bradley, or that Defendants are in some way related to or affiliated with Vera Bradley.

       83.     Defendants used the VERA BRADLEY® Registered Marks without Vera

Bradley’s consent.

       84.     Defendants’ use of the VERA BRADLEY® Registered Marks as described above

has damaged and will continue to damage the goodwill Vera Bradley has built in the VERA

BRADLEY® Registered Marks.

       85.     The knowing, intentional and willful nature of Defendants’ unlawful conduct

renders this an “exceptional case” within the meaning of 15 U.S.C. § 1117(a).

                                                 22
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 23 of 28 PageID #:25




       86.     Pursuant to 15 U.S.C. §§ 1117(a) and (b), Vera Bradley is entitled to recover its

actual damages, Defendants’ profits attributable to the infringement, and treble damages and

attorneys’ fees. The amount of money due from Defendants to Vera Bradley is unknown to Vera

Bradley and cannot be ascertained without a detailed accounting by Defendants of the precise

number of units of infringing goods that have been advertised, marketed, distributed, offered for

sale, or sold by Defendants.

       87.     Vera Bradley is further entitled to injunctive relief, including an order impounding

all infringing materials because Vera Bradley has no adequate remedy at law for Defendants’

wrongful conduct.

                                          CLAIM III
                           (Copyright Infringement—17 U.S.C. § 501)

       88.     Paragraphs 1 through 87 are incorporated by reference herein.

       89.     Vera Bradley is the sole owner of all right, title, and interest in and to the Vera

Bradley Works, with the full and exclusive right to bring suit to enforce its copyrights and to

recover for infringement of the same.

       90.     Defendants have infringed the Vera Bradley Works by copying, distributing,

publicly displaying, and/or selling derivative works of the Vera Bradley Works without Vera

Bradley’s authorization.

       91.     Defendants acted willfully and intentionally in this regard, or at a minimum with

willful blindness to, or in reckless disregard of, the Vera Bradley Works.

       92.     As a result, Vera Bradley is entitled to recover its actual damages and Defendants’

profits attributable to the infringement. In the alternative, Vera Bradley is entitled to recover

statutory damages under 17 U.S.C. § 504(c) as the Vera Bradley Works were registered prior to

the Defendants’ infringement or within three months of publication.


                                                23
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 24 of 28 PageID #:26




       93.     Vera Bradley is further entitled to injunctive relief, including an order impounding

all infringing materials because Vera Bradley has no adequate remedy at law for Defendants’

wrongful conduct.

                                           CLAIM IV
         (False Designation of Origin and Unfair Competition, 15 U.S.C. § 1125(a))

       94.     Paragraphs 1 through 93 are incorporated by reference herein.

       95.     Defendants’ unauthorized use in commerce of the VERA BRADLEY® Registered

Marks is likely to cause confusion, mistake, or to deceive consumers as to the origin, sponsorship,

or approval of infringing goods by Vera Bradley.

       96.     Moreover, Defendants’ unauthorized use and misuse of Vera Bradley’s name

and/or imitation designs (including displays, logos, icons, graphic designs, and/or packaging

virtually indistinguishable from genuine VERA BRADLEY® Goods) in connection with

Defendants’ commercial advertising or promotion, including in connection with the offering for

sale and sale of infringing goods in interstate commerce, constitutes infringement under 15 U.S.C.

§ 1125(a).

       97.     Defendants have used the VERA BRADLEY® Registered Marks to compete

unfairly with Vera Bradley and to deceive its customers.

       98.     Defendants’ unauthorized use of the VERA BRADLEY® Registered Marks in the

sale of counterfeit goods is likely to cause confusion among consumers as to the origin of goods

bearing the VERA BRADLEY® Registered Marks, as well as to create an association between

Vera Bradley and Defendants when no such connection exists. Such unauthorized use of the VERA

BRADLEY® Registered Marks constitutes false designation of origin and unfair competition in

violation of 15 U.S.C. § 1125(a).




                                                24
     Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 25 of 28 PageID #:27




        99.     Defendants’ unauthorized use of the VERA BRADLEY® Registered Marks

negates the goodwill that Vera Bradley has built in its VERA BRADLEY® Registered Marks

since its first use in 1982.

        100.    As a result of Defendants’ actions, Vera Bradley has suffered and is continuing to

suffer irreparable injury, and has incurred and is continuing to incur monetary damage in an

amount yet to be determined.

        101.    Defendants’ knowing, intentional and willful misconduct renders this an

“exceptional case” within the meaning of 15 U.S.C. §1117(a).

        102.    Pursuant to 15 U.S.C. §§ 1117(a) and (b), Vera Bradley is entitled to recover its

actual damages, Defendants’ profits attributable to the infringement, and treble damages and

attorneys’ fees. The amount of money due from Defendants to Vera Bradley is unknown to Vera

Bradley and cannot be ascertained without a detailed accounting by Defendants of the precise

number of units of infringing goods that have been advertised, marketed, distributed, offered for

sale, or sold by Defendants.

        103.    As a result of these wrongful acts, Vera Bradley is entitled to injunctive relief

prohibiting the Defendants from using the VERA BRADLEY® Registered Marks or any other

marks confusingly similar to these marks, in accordance with 15 U.S.C. § 1116.

                                              COUNT V
                               (Deceptive Trade Practices, 815 ILCS 510)

        104.    Paragraphs 1 through 103 are incorporated by reference herein.

        105.    Defendants represented that the infringing goods were those of Vera Bradley, or

sponsored or approved by Vera Bradley, thereby creating a likelihood of confusion or

misunderstanding as to the source of Defendants infringing products, in violation of Section 2 of

the Uniform Deceptive Trade Practices Act.


                                                  25
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 26 of 28 PageID #:28




         106.   As a result of Defendants’ actions, Vera Bradley has suffered and is continuing to

suffer irreparable injury, and has incurred and is continuing to incur monetary damage in an

amount yet to be determined.

         107.   As a result of Defendants’ actions, Vera Bradley is entitled to attorneys’ fees

pursuant to 815 ILCS 510.

                                        COUNT VI
                               (Common Law Unfair Competition)

         108.   Paragraphs 1 through 107 are incorporated by reference herein.

         109.   Defendants’ unauthorized use of the VERA BRADLEY® Registered Marks and

other confusingly similar marks in the sale of infringing goods created an association in the minds

of consumers between Defendants and Vera Bradley when no such connection exists.

         110.   Defendants usurped the goodwill that Vera Bradley has built up in its VERA

BRADLEY® Registered Marks over the years and benefited therefrom in the sale of counterfeit

goods.

         111.   Defendants’ conduct constitutes unfair competition in violation of Vera Bradley’s

rights under the common law.

         112.   As a result of Defendants’ actions, Vera Bradley has suffered and is continuing to

suffer irreparable injury, and has incurred and is continuing to incur monetary damage in an

amount yet to be determined.

         113.   Defendants’ acts were taken in willful, knowing, deliberate and/or intentional

disregard of Vera Bradley’s rights.

                                      PRAYER FOR RELIEF

         WHEREFORE, Vera Bradley requests that the Court provide the following relief against

Defendants:

                                                26
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 27 of 28 PageID #:29




       A.      Enter an order permanently and preliminarily enjoining and restraining Defendants,

their related companies, their officers, agents, representatives, servants, employees, successors and

assigns, and immediate family members, and all others acting in active concert or participation

with them from:

               1.      advertising, marketing, distributing, offering for sale, or selling any

                       counterfeit goods bearing the VERA BRADLEY® Registered Marks, any

                       confusingly similar marks, or otherwise infringe Vera Bradley’s intellectual

                       property;

               2.      assisting, aiding or abetting any other person or business entity engaged in

                       or performing any of the activities referred to in subparagraph 1 above;

       B.      Enter judgment in Vera Bradley’s favor on all claims brought by it;

       C.      Enter an order pursuant to 15 U.S.C. § 1116 and/or 17 U.S.C. § 503 impounding

all counterfeit and infringing goods bearing any of the VERA BRADLEY® Registered Marks or

that otherwise infringe Vera Bradley’s copyright in the Vera Bradley Works, and any related item,

including business records, that are in Defendants’ possession or under their control;

       D.      Enter an order requiring Defendants to provide Vera Bradley a full and complete

accounting of all infringing, and counterfeit sales of Vera Bradley® Goods made by Defendants

over the last six years and the amounts due and owed to Vera Bradley as a result of Defendants’

unlawful actions;

       E.      Enter an order requiring Defendants to pay all general, special, investigative, actual,

and statutory damages which Vera Bradley has sustained, or will sustain, as a consequence of

Defendants’ lawful acts, and that such damages be enhanced, doubled, or trebled as provided for

by 15 U.S.C. §1117(b), or otherwise allowed by law;


                                                 27
    Case: 1:20-cv-02550 Document #: 2 Filed: 04/27/20 Page 28 of 28 PageID #:30




       F.      Enter an order awarding Vera Bradley its reasonable attorneys’ fees, costs, and

disbursements incurred in this action; and

       G.      Enter an order awarding Vera Bradley such other and further relief as this Court

deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff, by counsel, respectfully requests a jury trial for all issues deemed triable.

                                               Respectfully submitted,

Dated: April 27, 2020                          LATHROP GPM, LLP

                                               By:     s/ Michael R. Gray
                                               Michael R. Gray (IL Bar # 90785222)
                                               Molly R. Littman* (MN Bar # 0398449)
                                               500 IDS Center
                                               80 South 8th Street
                                               Minneapolis, MN 55402
                                               Phone: 612-632-3000
                                               Fax: 612-632-4444
                                               michael.gray@lathropgpm.com
                                               molly.littman@lathropgpm.com
                                               *Pro Hac Vice Application to be Submitted

                                               JACOVER LAW LLC

                                               Aric S. Jacover (IL Bar No. 6277709)
                                               990 Grove, Suite 402
                                               Evanston, IL 60201
                                               Phone: 312-569-0434
                                               aric@jacoverlaw.com


                                               Attorneys for Vera Bradley Designs, Inc.




                                                 28
